DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 has been entered. Accordingly, claims 16, 18, and 42 remains pending, claims 16 and 42 have been amended, and claims 1, 3-6, 10, 39, 43-47, and 49 have been withdrawn (see below). 
 Election/Restrictions
Newly amended claims 1, 3-6, 39, 43-47, and 49 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: directed to unelected species 1 and 3, please see advisory action mailed 10/29/2020 and interview summary mailed 06/05/2020.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, 3-6, 39, 43-47, and 49 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 
There is a search and/or examination burden for the patentably distinct species as set 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 18, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US20110275890, hereafter “Wang”), in view of Lennon (US6503199).
Regarding claim 16, Wang discloses an ultrasound probe (see FIG. 7), comprising:
an optical fiber that carries optical pulses to generate photoacoustic signals in a medium of interest (“External light energy for illumination is guided to a tiny mirror 712 that is embedded in the scanning mirror (here, an optical prism) 702 though an optical fiber 708. The light is further guided by another tiny mirror 703 that is disposed in the prism 702 and is refracted at the prism’s surface, then finally delivered to the target tissue” [0061]);
a mechanical scanning assembly coupled to said optical fiber to move a transmitting end of said optical fiber with at least one degree of motion (“External light energy for illumination is guided to a tiny mirror 712 that is embedded in the scanning mirror (here, an optical prism) 702 though an optical fiber 708. The light is further guided by another tiny mirror 703 that is disposed in the prism 702 and is refracted at the prism’s surface, then finally delivered to the target tissue. The two mirrors 703 and 712 rotate with the optical prism 702 that reflects ultrasonic waves during circumferential scanning; their torque [providing the at least one degree of motion] is received from the micromotor 709” [0061]); and
an ultrasound receiver configured to receive reflected, backscattered or transmitted ultrasound waves (“Generated photoacoustic signals coming via the imaging window 713 are detected by a focused ultrasonic transducer 701” [0061]), 
wherein said reflected ultrasound waves* are used to generate a two-dimensional surface image ([0042] reflected waves, or echoes, are recorded and reconstructed as a cross-sectional image, e.g., a B-scan, [0033] “B-scan” or “B-mode” refers generally to an 
wherein said transmitted ultrasound waves* are selectable to substantially coincide with at least a portion of a surface of a target structure to generate said two-dimensional ruled surface image ([0064] the ultrasonic focal point can be steered coincidentally over the region of interest), but does not explicitly disclose the generated is a two-dimensional surface image is a ruled surface image.
However, in the same field of endeavor, Lennon teaches wherein said reflected ultrasound waves are used to generate a two-dimensional ruled surface image (“Each beam is comprised of a sequence of samples [reflected ultrasound waves] acquired along the beam through the depth of the volumetric region. Since the beams are uniformly spaced along the scan plane, the volume is uniformly sampled within a given scan plane. However, when a plane orthogonal to the scan planes is examined such as that shown in FIG. 3, which is intersected by the beams of the numerous scan planes, the sampling effected by the beams is nonuniform [generating a ruled surface image]” column 4, lines 16-23; also see column 3, lines 30-36 which disclose that the image signals stored in a frame store are in correspondence to their locations in a series of planar/two-dimensional data arrays, the frame store may also include scan conversion functions to further process or orient the image signals into the desired/two-dimensional display format, having polar or rectilinear coordinates).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Wang with using the reflected, backscattered or transmitted ultrasound waves to generate a ruled surface image as taught by 
*The limitation “wherein said reflected, backscattered or transmitted ultrasound waves” has been interpreted in the alternative, requiring only reflected ultrasound waves or only backscattered ultrasound waves or only transmitted ultrasound waves – not requiring ultrasound waves and backscattered ultrasound waves or transmitted ultrasound waves; ultrasound waves or backscattered ultrasound waves and transmitted ultrasound waves; or ultrasound waves and transmitted ultrasound waves or backscattered ultrasound waves.
Regarding claim 18, Wang, in view of Lennon, substantially discloses all the limitations of the claimed invention, specifically, Wang discloses wherein said ultrasound receiver is separate from said optical fiber (see 701 and 708 in FIG. 7).
Regarding claim 42, Wang, in view of Lennon, substantially discloses all the limitations of the claimed invention, specifically, Lennon discloses wherein said ultrasound receiver is configured to receive a plurality of non-coplanar A-line signals (“The scanhead 10 is coupled to a beamformer 20 which controls the transmit steering and focusing of the beams produced by the array transducer 12, and the steering and dynamic focusing of received beams. The scanhead 10 is also coupled to the rotation controller 22 as described above. When the rotation controller 22 performs mechanical rotation of the array transducer, rotational information is provided to the beamformer 20 so that the transmission and reception of beams is coordinated with rotation of the transducer” column 3, lines 4-13), and 
wherein said plurality of non-coplanar A-line signals are used to form (“The image signals .
Response to Arguments
Restriction by original presentation
	Applicant's arguments filed 09/24/2020 have been fully considered but they are not persuasive. In the second paragraph of page 11, the applicant argues against the restriction by original presentation of claims 38, 40, 41, 48, and 50-55:
“	Applicant submits that the Examiner's interpretation of the specification is unduly limiting, and not consistent with language found in the specification. Applicant directs the Examiner's attention to the last paragraph of the specification, which states that ‘it is to be understood that the present disclosure contemplates that, to the extent possible, one or more features of any embodiment can be combined with one or more features of any other embodiment.’

For example, claim 38 recites ‘wherein said ultrasound controller is pre-programmed with a routine to select said plurality of non-coplanar A-line signals based on said target structure.’ The Examiner alleges that this feature is limited to Species 1 and 3. However, Applicant submits that these features should not be so limited. As explicitly noted in Applicant's specification, this feature was described generally, and contemplated to be applicable to the other embodiments. The Examiner's interpretation that the feature described in claim 38 is only applicable to species 1 and 3 goes directly against the explicit teaching in Applicant's specification.”

	In response, the examiner directs the applicant to the disclosure found in paragraph [0028] of the specification which describes the only term to be interpreted “generally” as being: “The term ‘body’ 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics; and/or the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Rejections under 35 USC 112(b)
	In light of the restriction by original presentation brought on by the amendments of the claims outlined above, the applicant’s arguments are rendered moot as the claims in question 
Rejections under 35 USC 103	
Applicant's arguments filed 09/24/2020 have been fully considered but they are not persuasive. 
	Starting in the second paragraph of page 15 of the applicant’s response, the applicant argues:
“	Applicant respectfully submits that WANG and LENNON, whether taken alone or in any reasonable combination, do not disclose or suggest each and every feature recited. For example, the cited sections of WANG and LENNON do not disclose the features of "wherein said reflected, backscattered or transmitted ultrasound waves are used to generate a two-dimensional ruled surface image," as recited in claim 16. The Examiner relies on column 4, lines 16-23, column 5, lines 20-24, and FIG. 3 of LENNON for allegedly disclosing this feature as previously presented. Final Office Action, pp. 16-17. Applicant submits that LENNON does not disclose or suggest the above feature of claim 1.


Instead, column 4, lines 16-23 of LENNON discloses the following: 

Each beam is comprised of a sequence of samples acquired along the beam through the depth of the volumetric region. Since the beams are uniformly spaced along the scan plane, the volume is uniformly sampled within a given scan plane. However, when a plane orthogonal to the scan planes is examined such as that shown in FIG. 3, which is intersected by the beams of the numerous scan planes, the sampling effected by the beams is nonuniform. 

In addition, column 5, lines 20-24 of LENNON discloses the following: 

When the array transducer 12 is operated in this manner and rotated to sample a volumetric region at different angles of rotation, the disparity of the beam (sampling) density between the center and periphery of the volumetric region is reduced. 

It appears that the Examiner is attempting to equate the acquisition of data by sampling a volumetric region at different angles to the claimed formation of the two-dimensional ruled surface.” (emphasis added)

It is unclear to what subject matter above the applicant is referred to as being “as previously presented” since there is no previous recitation of the claims in regards to a two-dimensional ruled surface image or by stating that “the Examiner is attempting to equate the acquisition of data by” as there is no such corresponding rejection of the immediate limitations of claim in previous office action. Contrary to applicant’s remarks, the amendment to the claims reciting the immediate limitation were first amended in the claims in the amendment filed 09/24/2020. Further, in reference to the applicant’s assertion in response to the reject of claim 16 that Lennon “does not disclose or suggest the above feature of claim 1”, applicant is reminded regardless of their statement that claim 16 is independent and therefore does not require the same limitations of a separate independent claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S./Examiner, Art Unit 3793